Citation Nr: 1003106	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-23 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus type II (diabetes).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes or as due 
to herbicide exposure.

3.  Entitlement to an effective date prior to February 21, 
2007, for the grant of service connection for diabetes.


REPRESENTATION

Appellant represented by:	State of New Jersey Division 
of Veterans Services




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The issues of the evaluation for diabetes and service 
connection for hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran had no communication of any type with VA 
regarding diabetes prior to an original claim for service 
connection for diabetes which was received by VA on February 
21, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to February 21, 
2007, for service connection for diabetes have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.153, 3.157, 
3.400 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The appellant bears the burden of demonstrating any 
prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet.App. 128 
(2008).  That burden has not been met in this case.

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA treatment records.  Although more current VA 
records have not been obtained, these would not assist the 
Board in reaching a decision herein, as they would only show 
current level of disability and not relate to pre-2007 
efforts to file a claim.  Significantly, neither the Veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Effective Date

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  A specific 
claim in the form prescribed by the Secretary is necessary 
for disability benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  In this context, it should be noted that the 
provisions of 38 U.S.C.A. § 5110 refer to the date an 
"application" is received.  While the term "application" 
is not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably, and they are 
defined broadly to include a "formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for VA benefits from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a) (2009).

The Veteran was discharged from the service in November 1969.  
He filed a claim for service connection for diabetes and 
hypertension which is date stamped February 21, 2007.  
Between 1969 and 2007, the Veteran filed no claims whatsoever 
with VA.  Evidence associated with the claims folder includes 
service treatment records, VA treatment records, and VA 
examination reports.  These were reviewed to determine 
whether a claim, formal or informal, existed before February 
21, 2007 (the date of the Veteran's application).  The only 
item in the claims file from that time period is a letter 
from the Veteran in which he requested a copy of his DD 214, 
but did not mention diabetes.  The claim for diabetes was 
date-stamped as received at the RO on February 21, 2007, well 
after one year from the Veteran's discharge.

The Veteran contends that he is entitled to service 
connection from January 2006, the date of his hospitalization 
for a hypertensive crisis, at which time diabetes was 
diagnosed.  The Board notes that "the mere presence of the 
medical evidence [in the record] does not establish an intent 
on the part of the Veteran to seek service connection for a 
condition."  Brannon v. West,12 Vet. App. 32, 35 (1998).  
The Court has emphasized this point:  "The effective date of 
an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection . . . but on the date that the application upon 
which service connection was actually awarded was filed with 
VA."  

The claims file does not include any communication of record 
dated prior to the February 2007 date whatsoever, let alone 
one that may reasonably be construed as an informal claim for 
this benefit.  38 C.F.R. § 3.155(a).  Accordingly, the 
earliest date that may be assigned is the date the Veteran 
filed his claim with VA, February 21, 2007.  38 U.S.C.A. §§ 
5101(a), 5107 (West 2002); 38 C.F.R. §§ 3.151(a), 3.400(b)(2) 
(2009).  The pertinent legal authority governing effective 
dates is clear and specific, and the Board is bound by it.  
Because the law, and not the facts, is dispositive of the 
issue, the Veteran has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2009). 


ORDER

An effective date prior to February 21, 2007, for service 
connection for diabetes mellitus type II is denied.




REMAND

A review of the file reveals outstanding medical records that 
must be obtained.  At the Veteran's March 2008 hearing with a 
Decision Review Officer, he stated that he was currently 
receiving treatment for diabetes and hypertension from the VA 
Medical Center (VAMC) in Puerto Rico.  However, the most 
recent records associated with the claims file are from 
January 2008.  As the Veteran reports regular treatment, and 
as these records are from two years ago, additional records 
must be obtained.  Regulations provide that efforts must be 
made to secure all private medical records and VA records 
that may exist related to the Veteran's claim.  38 C.F.R. 
§  3.159(c)(1) defines reasonable efforts in obtaining 
records outside the custody of the federal government as "an 
initial request for the records, and, if the records are not 
received, at least one follow-up request."  As for federal 
records, 38 U.S.C. § 5103A(b)(3) requires that VA continue 
any attempts to get federal records 'until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  Remand is required so that current and 
complete VA medical records can be associated with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete VA treatment records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


